 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9   CORNEL JACKSON,                                       Case No. 1:19-cv-01591-NONE-EPG (PC)
10                 Plaintiff,                              ORDER DENYING MOTION IN LIMINE,
                                                           AND MOTION TO AMEND COMPLAINT
11         v.                                              WITHOUT PREJUDICE
12   JASON QUICK, et al.,                                  (ECF Nos. 78, 81)
13                 Defendants.
14
15           Cornel Jackson (“Plaintiff”) is a pretrial detainee proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff has filed a
17   motion in limine and a motion to amend his complaint. (ECF Nos. 78, 81). For the reasons
18   given, the Court denies both motions without prejudice.
19           Plaintiff’s Motion in Limine
20           Plaintiff’s motion in limine seeks to exclude defendants from bringing up “Plaintiff[’s]
21
     pending criminal case or charges at any time before or during trial to jury.” (ECF No. 78).
22   Plaintiff argues that such testimony or evidence would unfairly prejudice him.
23
             Plaintiff’s motion is premature. The Court has recently opened discovery and set a
24
     schedule in this case. Currently, there are no pre-trial or trial dates set pursuant to the
25
     scheduling order. (ECF No. 76, p. 6 (“If this case is still proceeding after dispositive motions
26
     have been resolved, or if no dispositive motions are filed, the Court will set expert disclosure
27
     deadlines, a telephonic trial confirmation hearing, pretrial deadlines, and a trial date.”)). The
28

                                                       1
 1   Court notes that, if this case proceeds to trial, prior to trial, Defendants will be required to file a
 2   pretrial statement. Pursuant to Local Rule 281(b), this statement is required to include a list of
 3   all prospective witnesses, as well as a list of all documents and exhibits that Defendants intend
 4   to offer at trial. As Defendants have not yet filed their pretrial statement indicating the
 5   witnesses and exhibits they intend to use at trial, the Court will deny Plaintiff’s motion in
 6   limine, without prejudice to Plaintiff refiling the motion after Defendants file their pretrial
 7   statement, or some other time as set by the district judge in connection with setting the trial in
 8   this case.
 9           Plaintiff’s Motion for Leave to Amend his Complaint
10           Plaintiff seeks leave to amend his complaint to add new defendants. (ECF No. 81). He
11   states that documents obtained in the course of litigation, statements at a settlement conference,
12   and physical evidence in his possession lead him to believe that Officers Benjamin Mendoza
13   and Garza have violated his legal rights.
14           Plaintiff may not amend his complaint in this manner. If Plaintiff wants to amend his
15   complaint, in addition to filing a motion for leave to amend, he needs to file a copy of the
16   proposed amended complaint that is complete in itself. Local Rule 220 (“Unless prior approval
17   to the contrary is obtained from the Court, every pleading to which an amendment or
18   supplement is permitted as a matter of right or has been allowed by court order shall be retyped
19   and filed so that it is complete in itself without reference to the prior or superseded pleading.
20   No pleading shall be deemed amended or supplemented until this Rule has been complied
21   with.”).
22           Therefore, Plaintiff’s motion will be denied, without prejudice to Plaintiff refiling the
23   motion with a signed copy of the proposed amended complaint, which is complete in itself,
24   attached.
25           The Court notes that if Plaintiff’s motion for leave to amend is granted, Plaintiff’s
26   amended complaint will need to be screened, any new defendants will need to be served, and
27   the new defendants will be allowed to take discovery. Thus, there would be a significant delay
28   in this case that has been litigated since November 2019.

                                                        2
 1          Accordingly, IT IS ORDERED as follows:
 2          1. Plaintiff’s motion in limine (ECF No. 78) is denied without prejudice.
 3          2. Plaintiff’s motion for leave to amend (ECF No. 81) is denied, without prejudice to
 4   Plaintiff refiling the motion with a signed copy of the proposed amended complaint (that is
 5   complete in itself) attached.
 6
     IT IS SO ORDERED.
 7
 8
        Dated:     June 29, 2021                              /s/
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
